 In the Matter Of RODNEY MILLING COMPANY, EMPLOYERandAMERICANFEDERATION OF GRAIN MILLERS, LOCAL 16, A. F. of L., PETITIONERCase No. 17-RC-586.-Decided January 17, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before William J.Scott, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9.(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The parties are in general agreement that the appropriate unitshould consist of all employees in the Employer's products controldepartment, which is composed of the laboratory, bake shop, and sani-tation divisions, excluding supervisors and all other employees.'Exclusive of the 3 individuals in the department whose supervisorystatus is agreed on by the parties,' there are 10 persons in the unit' In its originalpetition, therequested unit was described as consisting of "all laboratoryemployees."The Petitioner explained at the hearing,however, thatthis was done becauseof a mistaken belief onits part thatthis description referred to the employees in alldivisions of the products control department.The Employer agreed to the amendmentof the unit description as stated in the text upon the understanding that the change wasone of nomenclature only.2Whlnnery, head of the department, Wiebe, assistanthead and chief chemist, and Sted-man, head ofthe sanitation division.88 NLRB No. 42.177 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequested by the Petitioner.3The Employer agrees to the inclusionof 7 of these, but contends that the remaining 3 should be excluded :2 as professionals and supervisors and the third as a professional,employee.The products control department, which is located in Kansas City,Missouri, serves all of the Employer's mills, wherever located. Itperforms chemical analyses and baking and other tests on the grainsused and the grain products produced, to control the quality and com--position of the products.It also develops and directs the use of meas-inres to keep grain and grain products free from insect infestation and-contamination.The technical facilities of the department are also:made available to commercial users of grain products for the diagnosisand solution of practical problems encountered in the use of such prod-ucts, whether or not produced by the Employer.These functions are,carried on under the supervision of the head and the assistant head ofthe department, who direct the work of all three divisions.The as-sistant head of the department is also specifically in charge of thelaboratory division, in his capacity as chief chemist.Because of the-frequent absences of the head of the department to attend conventionsand meetings and visit the Employer's customers, the assistant head.of the department spends a substantial proportion of his time servingas acting head, handling the necessary office work, correspondence, andadministrative duties.Robert Craig,one of the two individuals whom the Employer claimsto be both a professional and a supervisor, is employed in the labora-tory as assistant to the chief chemist.The evidence indicates that-Craig is regularly responsible for the day-to-day continuity of labora-tory operations, organizing and directing the work and making as-signments to laboratory employees.He performs these functionswhether the chief chemist is present or absent, and, in addition, servesas acting chief chemist when that officer is fulfilling the duties ofassistant or acting head of the products control department.Althoughit is not entirely clear from the evidence whether Craig is authorized-to or does in fact hire, discharge, discipline, or otherwise affect the-status of employees or effectively recommend any such action, we findon the basis of the record that he responsibly directs the work of his-subordinates, and shall therefore exclude him from the unit as asupervisor.Kenneth Feeis the other person as to whom the Employer assertsboth professional and supervisory status.Fee is in charge of the bakeshop.He spends much of his time performing the same types of3The Petitioner is already the bargaining representative of the production and mainte-nance employees at the Employer'sKansas City plant. RODNEY MILLING COMPANY179operations as are performed by the two other bake shop employees.In addition, the evidence inthat he exercisessome degree ofcontrol over their working hours,4 that he makes work assignments,that he decides what types of baking tests are to bemade, anddevelops and directs the use of new formulae when he considers itappropriate or necessary.As in the case of Craig, the evidence doesnot clearly indicate the extent to which Fee exercises or may exerciseauthority in personnel matters.We find, however, on the basis of therecord, that Fee responsibly directs the work of the bake shop em-ployees, and shall exclude him from the unit as a supervisor.In view of our findings as to the supervisory status of Craig andFee, we deem it unnecessary to pass upon the Employer's contentionthat theyare alsoprofessionalsRichard Wright,an employee in the sanitation division, is the thirdperson whom the Employer urges us to exclude from the unit.Noclaim is made that Wright is a supervisorsWhile it is clear from theevidence thatWright has long experience and considerable skill inhandling the problems of insect control in grain milling, the recordas a whole fails to sustain the Employer's contention that Wright isa professional employee within the meaning of the Act.We shalltherefore include Wright in the unit.We find that all employees in the laboratory, bake shop, and sanita-tion divisions of the Employer's products control department atKansas City, Missouri, excluding supervisors and all other employeesof the Employer, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than4Working hours in the bake shop are staggered on baking days,in order to increase thelength of the working day without increasing the hours of individual employees.Feedecides who shall report on the earlier and who on the later shift, and also decides onwhich days no baking will be done so that the staggered-hours policy will not apply.5In opposition to the Employer's claim of supervisory status for Craig and Fee, thePetitioner contends, among other things, that a finding that they are supervisors wouldresult in an unreasonably high ratio of supervisors to rank-and-file employees in relationto the ratio among the Employer's production and maintenance employees.This contentioniswithout merit.The organization and operations in the mills are in no way comparable tothose of a highly specialized technical department such as the one now before us.Withrespect to the Petitioner's other contentions,as our opinion makes clear,we have not reliedupon Craig's and Fee's affidavits as to the nature of their functions,nor upon the basis uponwhich they are paid,and have regarded the nonsupervisory work they perform as offset, forpurposes of our finding,by the degree of supervisory responsibility they exercise,as shownby the entire record.Cf.Queen City Furniture Company, Inc.,87 NLRB 634.6 Stedman, a supervisor (see footnote 2,supra),and Wright constitute the entire sanita-tion division.882191-51-13 180DECISIONS OF NATIONAL LABOR RELATIONS BOARD30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by American Federation of Grain Millers, Local 16, A. F. of L.